Citation Nr: 0610340	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Validity of the overpayment of Chapter 35, Title 38, 
Educational Assistance benefits, in the amount of $2,525.17.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran is reported to have served on active duty from 
June 1969 to December 1970.  The dates of his service have 
not been verified.  The appellant is the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 administrative decision of 
the Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) that determined that the appellant had 
received an overpayment of educational assistance benefits in 
the amount of $2,525.17.  The challenge to the validity of 
the overpayment was perfected for appeal, and the case is now 
ready for appellate review.  

In her September 2004 substantive appeal, the appellant 
requested a hearing at the RO before a member of the Board.  
In April 2005, the appellant was provided notice that the 
requested hearing would take place in May 2005.  The 
appellant failed to attend the scheduled hearing and has not 
provided good cause for her failure to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

In denying the appellant's challenge to the validity of the 
overpayment of Chapter 35 educational assistance benefits, 
effective from November 13, 2003, the RO explained in general 
terms that it was due to "unsatisfactory progress" towards 
her completion of her course of studies as a medical 
assistant.  It was further noted that the RO had made a phone 
call to the appellant's school in July 2004 to ascertain 
whether the appellant's enrollment had been changed, and was 
informed by the school that no correction had been made.  

In contrast, when the appellant submitted her substantive 
appeal in September 2004, she included a copy of a diploma 
dated June 30, 2004, documenting her completion of the course 
of study as a medical assistant.  It is noted that this was 
the same course of study for which she was awarded Chapter 35 
educational assistance benefits according to her June 2003, 
Enrollment Certification (VA Form 22-1999).  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2005).  Given that the additional evidence documenting the 
appellant's satisfactory completion of the course of training 
for which she received Chapter 35 educational assistance 
benefits must be considered to be additional pertinent 
evidence, it is incumbent upon the RO to review the evidence 
and issue an appropriate supplemental statement of the case.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should insure that a copy 
of the reverse side of the appellant's 
9/1/04 VA Form 9, Appeal to Veterans' 
Appeals, is added to the file available 
to the Board for review.

3.  The VBA AMC should readjudicate the 
challenge to the validity of the 
overpayment of Chapter 35, Title 38, 
Educational Assistance benefits, in the 
amount of $2,525.17, considering all 
evidence added to the record since the 
July 2004 statement of the case, 
including the appellant's June 2004 
Diploma showing her completion of the 
course of study as a medical assistant.  
If the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
(including that which was submitted 
subsequent to the statement of the case) 
and applicable law and regulations 
pertinent to the claim currently on 
appeal.  In the reasons and bases for the 
decision in the SSOC, the explicit laws 
and regulations applicable to the 
appellant's circumstances should be set 
out and applied, thereby explaining why 
the appellant's satisfactory completion 
of her course of study as a medical 
assistant would not, in and of itself, 
render the overpayment invalid.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board 
for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of 
the appellant until she is notified by the VBA AMC.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

